department of the treasury internal_revenue_service government entities division release number release date date date uil code certified mail - return receipt requested d ear employer_identification_number person to contact identmcauon number contact telephone number in hepiy refer to last day for filing a petition with tax_court september 20xx this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code r c as an organization described in il r c section c internal_revenue_service recognition of your status as an organization described in r c sec_501 is revoked effective april xx our adverse determination is made for the following reason s you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 as you have failed to provide evidence of your charitable activities per your application you were created to provide debt management assistance and to educate the public with regard to financial responsibility however you have not engaged in these endeavors or other activity that would satisfy c statutes contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between date and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for all years beginning after april xx returns for the years ending november 20xx november 20xx and november 20xx must be filed with this office within days trom the date of this lener unless a request for an extension of time is granted send such returns to the following address internal_revenue_service tax retums for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination under the declaratory provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory_judgment you may write to the united_states tax_court at the following address united_states tax_court second street nw washington d c the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under l r c sec_7428 if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate office located nearest you by calling service taxpayer advocates office or writing to internal revenue _ faxing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normat channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 this is a final revocation letter sincerely sunita lough director fo examinations internal_revenue_service department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a tax years ending november 20xx and 20xx exhibit i issues presented whether is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of activities are in furtherance of a non-exempt purpose background facts was incorporated under the laws of the state of nonprofit corporation act on april 20xx ina pursuant to the determination_letter dated july 20xx determined to be exempt from federal_income_tax as an organization described in sec_501 is located at was in its articles of incorporation stated its purpose is to provide information and or counseling to the general_public and or debt distressed individuals and families on the subject of budgeting and the wise use of consumer credit to promote debt management receiving money from debtors for the purpose of distributing the same to creditors to receive and maintain a fund or funds of real or personal_property or both and subject_to the limitations and restrictions herinafter set forth to use and apply the whole or any part of the income thereof and principal thereof exclusively for charitable and educational_purposes either directly or by contributions to organizations that qualify as exempt under sec_501 of the internal_revenue_code_of_1986 as amended and its regulations as they now exist or as they may hereafter be amended to engage in the transaction of any and all lawful activities for which nonprofit_corporations may be organized under the no part of the net_earnings of the corporation shall inure to the benefit of any director officer of the corporation or any private individual except that reasonable_compensation may be paid for services rendered to the corporation to employees other than it directors and officers no director officer of the corporation or private individual shall be entitled to share in the distribution of any of the corporate assets on dissolution of the corporation the corporation shall carry on no propaganda or attempt to influence legislation or form 886-a participate or intervene in any political campaign on behalf of or in opposition to any candidate for public_office under no circumstances will the corporation make loans to employees officers and or directors exhibit i according to the form_1023 application_for recognition of exemption was formed to provide of the organization’s time doing debt management assistance free of charge to those who need financial assistance but could not otherwise afford it debt management assistance will include but not be limited to establishing revised repayment schedules with creditors and securing reduced and or eliminate interest late fee over the limit fees with creditors delinquent accounts may be brought current through the use of extension fees recycling re-aging agreements etc the amount of assistance and the amount of intervention required will be determined by debtor client budget analysis in conjunction with creditor needs debt management assistance to be provided will be done so in an effort to prevent bankruptcy on the part of the debtor client as an alternative to resolving financial difficulties in as much as the service will be provided free of charge our tax exemption will enable us to solicit contributions to cover inherent costs from both the creditor community as well as from the debtor clients once they have achieved the desired benefits and results of the program the activity will commence upon receipt of theirs approval the activity will be conducted at by unpaid volunteers with considerable skill experience in the area of debt management of the time will be devoted to educating and providing knowledge to the general_public with regard to financial responsibility in many cases debtors who have become over-extended can be taught how to resolve their problems on their own by themselves people can be taught how to communicate with their creditors people can be taught the options available to them for resolving different types of financial problems people can be taught how much interest is too much people can be taught how to live within their means and how to prepare of unexpected expenses education and knowledge can oftentime enable people to resolve existing financial problems imparted through seminars one-on-one counseling distributed literature news releases financial columns in various newspapers etc and hopefully through curriculum additions in schools tax exemption will enable us to solicit contributions to cover the cases of printed matter travel to and from the locale and possibly enable donation of or access to a forum a place for the seminar one-on-one counseling would take place at our offices and or over the phone seminars will take place wherever a forum and audience can be achieved we anticipate going to churches civic group large employers school boards etc all of form 886-a exhibit i these activities will be conducted by unpaid volunteers with much skill experience and expertise in debt management activity description during hereinafter the primary activity of the the year ending november 20xx is enrolling clients in debt management plans herinafter dmp’s potential clients are individuals with unsecured debt a dmp is a plan where a client makes monthly payments to a certain period of time the debts handled in the dmp’s were credit card debts but other unsecured debts were also included the monthly payment made by the client included the payment to the creditors and a service fee the client agreement stated that the client shall make payments to the company as follows the first initial payment made will be the amount agreed upon by the creditors and it also states that may charge a one time retainer fee this fee will be assessed based upon the customer's -_ also stated they may charge a monthly service ability to pay up to amaximum of fee the fee will also be assessed based on the client’s ability to pay up to a maximum of _to satisfy their unsecured debt over - had one counselor doing the budget analysis with the clients and trying to help set them up on a dmp plan the counselor did not have on going credit counseling education even though the materials provided by __ states that they also helped clients in other ways besides the dmp’s they have no proof of the other programs that was provided the only income received by the organization was from dmp’s there were no phone calls recorded to review during the audit there were no activities so the agent could not monitor any calls during the examination it was discovered that the profit organization with the same name organizations have the same founder during the examination it was discovered that a portion of the funds were commingled with the for profit organization the funds were deposited in the account of the for- profit and transferred to the non- profit account even though there were separate_accounts it was not clear as to which client was non profit and which was for-profit is working along side another for- both stated that a good portion of both businesses was derived from current and former satisfied customers as well as from referrals from such nationally prominent creditors as of a state requiring non-profit status for administering debt management plans would call the for- profit for information they would be turned over to the non-profit for their assistance etc he stated if a resident form 886-a education exhibit i activities they claim to have engaged in educational outreach in addition to its presentations to local churches however - provided no documents to verify that any educational activities were conducted there is no evidence that __ or its employees were engaged in any activity other than the telephone solicitation of potential clients for dmp s does not presently solicit new clients at this time they claim the only form of education at this time is in the form of mail outs there is no evidence that any employees of were engaged in any activity other than the telephone solicitation of dmps to individuals in debt which was done during the year of examination claims they solicited clients from outreach activities but there is no evidence that any outreach activities were conducted however any amount of time devoted to these primary outreach activities would have been minimal or non-existent compared to activity of selling dmps cannot provide any information such as where the outreach activities were held who conducted the outreach activities number of people that were helped because of the outreach activities claims that they went to different churches and inserted pamphlets in the church bulletins however the pamphlets were not provided law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form 886-a exhibit i sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on in better business useful and beneficial subjects bureau of washington d c inc v united_states 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_1_501_c_3_-1 in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formaily controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of _ form 886-a seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations exhibit i the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status the court found that the counseling programs in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b for this it charged no fee were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable the court also _ form 886-a exhibit i operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct showed that the companies controlled by the private shareholder had a source of loan credit in the organization that such loans were made the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa form 886-a exhibit i the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer’s credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold- calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes exempt organization’s position the exempt_organization will have a chance to respond when the report is sent to them government position during the examination it was discovered that the it is not profit organization with the same name clear as to how the client distinguish between the non profit and the for- profit when they call both organizations have the same founder examination it was discovered that a portion of the funds were commingled with the for profit organization the funds were deposited in the account of the for- profit and is working along side another for during the form 886-a exhibit i transferred to the non-profit account even though there were separate_accounts it was not clear as to which client was non profit and which was for profit according to the articles of incorporation the corporation is organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the internal_revenue_code it is the service’s position that _ failed to provide proof of adequate amount of education such as workshops seminars one on one counseling sessions to the public - going out to churches civic groups large employers school boards etc as was stated in the initial application the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training conclusion in conclusion was not operated exclusively for exempt purposes in fact did not verify that substantially_all of its activities was for the exempt_purpose of the organization accordingly it is determined that sec_501 and is not exempt from income_tax under sec_501 effective april 20xx is not an organization described in form_1120 returns should be filed for the tax periods ending on or after december 20xx and any subsequent years
